Citation Nr: 0124195	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for gastroesophageal reflux disease (GERD) with 
dysphagia, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 until August 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Des Moines, Iowa, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's GERD is currently productive of subjective 
complaints of pain and difficulty swallowing foods, as well 
as occasional heartburn; objective medical findings include a 
diagnosis of dysphagia, and mild functional swallowing 
impairment. 


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 10 percent for gastroesophageal reflux disease with 
dysphagia, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.321, Part 4, including 
§ 4.114, Diagnostic Code 7346 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher disability rating for his service-
connected GERD.  A review of the record reveals that the 
veteran initially claimed service connection for GERD in 
August 1997.  In an April 1998 rating decision the RO granted 
service connection and assigned a 10 percent rating, 
effective October 1997.  The veteran disagreed with that 
decision.  Since the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  The Board finds that 
while this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the claims file 
contains VA outpatient treatment reports, as well as private 
medical records from Floyd County Memorial Hospital and from 
Sartori Memorial Hospital.  Additionally, the veteran was 
afforded VA examinations in November 1997 and October 1999 in 
connection with the present claim.  Also associated with the 
file are submissions by the veteran, which outline his 
history of dysphagia.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claim.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

As noted earlier, the RO assigned an initial rating of 10 
percent for GERD pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7346, under which a 10 percent evaluation is assigned 
for a hiatal hernia with two or more of the symptoms for the 
30 percent evaluation, of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health. 

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  The Board finds that the 
initial evaluation of 10 percent is proper for the whole 
period of the veteran's claim and that the preponderance of 
the evidence is against an initial rating in excess of 10 
percent for any period of the appeal.

The medical evidence of record reveals a history of 
difficulties relating to the veteran's GERD.  In July 1992, 
the veteran was admitted to the emergency room of the Floyd 
County Memorial Hospital following an episode of vomiting and 
an inability to swallow.  He also presented with some 
abdominal discomfort.  The veteran was assessed with 
esophageal obstruction.  In August 1997, the veteran 
underwent an endoscopy at the Sartori Memorial Hospital.  The 
veteran was found to have esophagitis, fairly significant, 
grade 2-3, at the GE junction.  He was also found to have 
gastritis, and a stenosed pylorus.  A biopsy taken at this 
time revealed esophagitis, suggestive of reflux.  He was 
noted not to have significant acute gastritis.

The evidence of record further contains accounts, submitted 
by the veteran himself, detailing his various episodes of 
dysphagia.  The first of these submissions was undated.  In 
this record the veteran listed two instances, in June and 
July of 1997, in which he had became unable to swallow his 
food, and had vomited.  The second submission, dated January 
1999, chronicled 5 episodes of dysphagia from October 1998 
through January 1999.  Of the 5 incidents recounted, only one 
resulted in regurgitation.     

The veteran was examined by the VA in November 1997 and again 
in October 1999.  At the first of these examinations, the 
veteran presented with subjective complaints of intermittent 
problems with mild dysphagia, in which food would seem to 
stick from time to time.  He reported occasional feelings of 
early satiety and heartburn, for which he took antacids as 
needed.  Upon physical examination, the veteran's abdomen was 
found to be flat, with no palpable organs, masses, or areas 
of tenderness.  The veteran was diagnosed with a history of 
GERD, but without organic disease evident at this time.  No 
hiatal hernia was detected, and no reflux on gastroscopy was 
found.  A recent pyloric infection was noted as being treated 
and healed.  

At the most recent examination in October 1999, the veteran 
complained of dysphagia, with certain foods tending to stick 
in his throat and upper esophagus, causing pain and inability 
to complete the act of swallowing.  He stated that he 
occasionally had to force himself to regurgitate.  The 
veteran reported that these episodes of dysphagia were 
occurring with increasing frequency and severity.  He further 
reported incidents of heartburn, which he treated with 
antacids.  It was noted that the veteran had no bowel 
disturbances, and there was no evidence of bleeding in the 
bowel tract.  It was further noted that during the past year 
the veteran had gained 20 pounds, which he attributed to a 
lack of exercise.  

Upon physical examination, the veteran's chest was clear to 
percussion and auscultation.  The abdomen was flat with no 
palpable organs, masses, or areas of tenderness.  The veteran 
was diagnosed with dysphagia, probably in association with an 
undemonstrated hiatal hernia (small), but also at least 
partially due to a functional swallowing impairment.  This 
was described to be a variant of gastroesophageal reflux.  
The VA examiner determined that there was no need, based on 
his findings, for an updated endoscopic evaluation.  An 
October 1999 VA x-ray report contains an impression of a 
sliding hiatal hernia.  It was reported that there was no 
evidence of stricture in the esophagus, and no mass or 
abdominal dilatation.  There was no gastroesophageal reflux 
observed during fluoroscopy.

The record also contains recent VA outpatient treatment 
records, which primarily address a psychiatric disorder.  
However, in a February 2001 record it was noted that the 
veteran had complaints of heartburn, which was relieved by 
antacid, and thus, was not much of a problem.  

The Board finds that the medical evidence supports the 
currently assigned 10 percent rating, but does not show that 
the veteran meets the criteria contemplated for the next 
higher 30 percent evaluation under Diagnostic Code 7346 for 
any period of the claim.  In order to assign a 30 percent 
evaluation under Diagnostic Code 7346 the clinical evidence 
would have to show persistently recurrent and more severe 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain which is productive of considerable impairment of 
health.  While the objective findings include a diagnosis of 
dysphagia, at least partially due to a functional swallowing 
impairment, and while such functional impairment was 
described to be a variant of gastroesophageal reflux, the 
clinical evidence does not demonstrate an increase in the 
frequency or severity of the veteran's GERD to warrant a 
higher disability evaluation.  

The Board acknowledges the veteran's submissions detailing 
occurrences of dysphagia, but finds that the episodes 
described more nearly approximate the ratings criteria 
presently assigned.  It is observed that of the five episodes 
outlined in the January 1999 submission, four were resolved 
without regurgitation.  Further, the two submissions made by 
the veteran in total document only seven instances of 
dysphagia over a period of 20 months.  Additionally, in a 
recent treatment record dated in February 2001, the veteran's 
heartburn was described as not much of a problem, and 
treatable with antacid.  The Board finds that a higher rating 
assignment contemplates a greater degree of persistent 
recurrence, particularly in cases, such as this, where the 
symptoms described did not typically involve other specified 
rating criteria, such as regurgitation.  In determining that 
the objective evidence does not show the veteran's symptoms 
to have measurably increased in frequency or severity, the 
Board observes the VA examiner's October 1999 
characterization of the veteran's functional impairment as 
"mild," and further notes that the examiner, based on his 
findings, saw no need to redo the veteran's endoscopic 
evaluation.  This suggests that the physician saw no 
appreciable worsening of the veteran's GERD since the 
original endoscopy was performed in August 1997, prior to the 
RO's award of service connection.  

In addition to requiring an increase in severity and 
occurrence of epigastric distress with dysphagia, Diagnostic 
Code 7346 also requires an objective finding of substernal or 
shoulder pain in order to achieve the next-higher rating 
evaluation of 30 percent.  Further, the veteran's overall 
condition must be productive of a considerable impairment to 
health.  The medical evidence of record is absent any 
findings of substernal or shoulder pain, and the VA 
examiner's October 1999 description of the veteran's 
functional impairment as mild prompts the conclusion that 
overall, the veteran's GERD should not currently be construed 
as a considerable impairment to health.  Moreover, no medical 
evidence of record suggests otherwise for any period of the 
veteran's claim.  

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  As the medical evidence of record does not 
establish the existence of pancreatitis, Diagnostic Code 7347 
is inapplicable.  Similarly, the evidence does not indicate 
vagotomy or pyloroplasty or gastroenterostomy, precluding a 
rating under Diagnostic Code 7348.  Further, the Board finds 
that there are no other alternative Diagnostic Codes related 
to the veteran's GERD.  

For all of the reasons articulated above, the Board finds 
that the present rating of 10 percent is appropriate for the 
veteran's service-connected GERD with dysphagia from the 
initial award of service connection to the present time, and 
there is no basis for a for a higher rating under Diagnostic 
Code 7346 at this time.  In short, the Board finds that the 
veteran's symptomatology most closely approximates the 
criteria for the currently assigned initial rating of 10 
percent under Diagnostic Code 7346, for the full period of 
his appeal and there is no basis for a higher rating or a 
staged rating for any period.  See Fenderson, 12 Vet. App. at 
125-126.

The Board notes that the rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  The Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veteran's 
GERD has resulted in frequent hospitalizations or caused a 
marked interference with employment.  The Board is therefore 
not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
assignment of an initial disability rating in excess of 10 
percent for gastroesophageal reflux disease with dysphagia, 
is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals


 

